Citation Nr: 0607955	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 RO rating 
decision, which denied service connection for tinnitus.  

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

The veteran's currently demonstrated tinnitus is shown to be 
the result of acoustic trauma during his active service.


CONCLUSION OF LAW

The veteran's tinnitus is due to injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends that his current tinnitus is 
attributable to acoustic trauma suffered during his period of 
service from January 1970 to January 1974.  He asserts that 
his duties as a boiler technician on board the USS FORRESTAL 
exposed him to excessive and unrelenting noise, without ear 
protection, which eventually resulted in tinnitus.  He 
indicates that he has not been exposed to the same level of 
noise since his military discharge, without wearing proper 
ear protection.  His DD Form 214 corroborates that he was a 
marine mechanic in the Navy.  

After reviewing the evidence of record and the contentions of 
the veteran, the Board finds that his tinnitus is related to 
acoustic trauma during service.  The service medical records 
in the file do not document any complaints, clinical 
findings, or diagnosis of tinnitus.  The private medical 
treatment records in the file show that it was not until 
September 1998 that the veteran complained of an 
intermittent, very mild ringing in both ears for many years.  
Moreover, the veteran twice underwent a VA examination (in 
July 2003 and May 2004), during which the same examiner 
opined that his bilateral tinnitus is not due to his military 
service.  

Notwithstanding such evidence unfavorable to his claim, the 
record also contains medical opinions proffered by two 
different private physicians, which relate the veteran's 
currently demonstrated tinnitus to noise exposure during his 
period of service.  In one record dated in April 2003, his 
family physician indicated that the veteran's tinnitus has 
been the result of the excessive noise exposure while working 
as a boiler technician in the Navy.  In July 2003, a private 
ear specialist opined in part that the veteran's history of 
noise exposure on an aircraft carrier in service may well 
account for his hearing loss, which was the basis underlying 
his tinnitus.  

Furthermore, among other evidentiary submissions such as 
copies of articles obtained via the Internet and a study of 
the effects of noise on sailors after deployment on an 
aircraft carrier, the veteran has submitted two letters, both 
dated in July 2003, from company officials at his places of 
employment (to include, in one letter, the Director of 
Environmental Health and Safety).  In the letters, it was 
stated that the veteran had always been provided hearing 
protection during the course of his employment (i.e., from 
1975 to 1985 and from 1985 through 1998), and that any 
prolonged exposure to noise, such as in the boiler area, was 
not the norm.  

The Board acknowledges the existence of a prolonged period of 
time between the veteran's period of service and objective 
medical evidence of tinnitus.  As described, the record 
contains conflicting medical opinions regarding the issue of 
whether or not the veteran's current tinnitus was incurred as 
a result of acoustic trauma during service, as claimed.  The 
private medical opinions apparently reflect a belief that 
noise exposure may not necessarily manifest in tinnitus until 
many years later.  While the VA examiner indicated that she 
had had the benefit of review of the veteran's entire claims 
file, to include the private medical opinions, it is the 
judgment of the Board that the private medical opinions and 
lay statements in support of the veteran's claim, at minimum, 
serve to place the evidence in equipoise.  

Despite the number of years that has passed prior to medical 
evidence demonstrating the existence of tinnitus, service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  In this particular case, 
as noted, there is competent medical evidence linking the 
veteran's currently demonstrated tinnitus to acoustic trauma 
during his active service.  Accordingly, the Board finds that 
the evidence supports the veteran's claim of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.303.




ORDER

Service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


